Name: Commission Regulation (EU) NoÃ 178/2011 of 24Ã February 2011 amending for the 145th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania;  politics and public safety
 Date Published: nan

 25.2.2011 EN Official Journal of the European Union L 51/10 COMMISSION REGULATION (EU) No 178/2011 of 24 February 2011 amending for the 145th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 8 February 2011 the Sanctions Committee of the United Nations Security Council decided to add two natural persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2011. For the Commission, On behalf of the President, Director  Head of Foreign Policy Instruments Service (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (a) Khalil Ahmed Haqqani (alias (a) Khalil Al-Rahman Haqqani, (b) Khalil ur Rahman Haqqani, (c) Khaleel Haqqani). Title: Haji. Address: (a) Peshawar, Pakistan; (b) Near Dergey Manday Madrasa in Dergey Manday Village, near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan, (c) Kayla Village near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan; (d) Sarana Zadran Village, Paktia Province, Afghanistan. Date of birth: (a) 1.1.1966, (b) between 1958 and 1964. Nationality: Afghan. Other information: (a) Senior member of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan; (b) Had previously travelled to, and raised funds in, Dubai, United Arab Emirates; (c) Brother of Jalaluddin Haqqani and uncle of Sirajuddin Jallaloudine Haqqani. Date of designation referred to in Article 2a(4)(b): 9.2.2011. (b) Said Jan Abd Al-Salam (alias (a) Said Jan Abd-al-Salam, (b) Dilawar Khan Zain Khan, (c) Qazi Abdallah, (d) Qazi Abdullah, (e) Ibrahim Walid, (f) Qasi Said Jan, (g) Said Jhan, (h) Farhan Khan, (i) Aziz Cairo, (j) Nangiali). Date of birth: (a) 5.2.1981, (b) 1.1.1972. Nationality: Afghan. Passport No: (a) OR801168 (Afghan passport under the name of Said Jan Abd al-Salam issued on 28.2.2006, expires on 27.2.2011), (b) 4117921 (Pakistani passport under the name of Dilawar Khan Zain Khan issued on 9.9.2008, expires on 9.9.2013). National identification No: 281020505755 (Kuwaiti Civil Identification number under the name Said Jan Abd al-Salam). Other information: In approximately 2005, ran a basic training  camp for Al-Qaida in Pakistan. Date of designation referred to in Article 2a(4)(b): 9.2.2011.